                Case 1:19-cv-01450-SAB Document 17 Filed 06/26/20 Page 1 of 1


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6
      LAURA HOESING-SCHULZ,                           Case No. 1:19-cv-01450-SAB
 7
                      Plaintiff,                      ORDER DISCHARGING ORDER
 8                                                    REQUIRING DEFENDANT TO SHOW
              v.                                      CAUSE WHY THIS ACTION SHOULD NOT
 9                                                    BE DEEMED UPOPPOSED
      COMMISSIONER OF SOCIAL
10    SECURITY,                                       (ECF No. 13, 15)

11                    Defendant.

12
              Laura Hoesing-Schulz (“Plaintiff”) filed this action seeking judicial review of a final
13
     decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her
14
     application for disability benefits pursuant to the Social Security Act. Plaintiff filed her opening
15
     brief on May 22, 2020. Pursuant to the scheduling order, Defendant’s opposition was due within
16
     thirty days. On June 23, 2020, an order issued requiring Defendant to show cause why this
17
     action should not be deemed unopposed as no opposition had been filed. On June 24, 2020, a
18
     response to the order to show cause and an opposition were filed.
19
              Accordingly, the June 23, 2020 order requiring Defendant to show cause why this action
20
     should not be deemed unopposed is HEREBY DISCHARGED.
21

22 IT IS SO ORDERED.

23
     Dated:     June 25, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                      1
